United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S.POSTAL SERVICE, POST OFFICE,
Lauderhill, FL,Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Lenin V. Perez, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1200
Issued: November 1, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 18, 2013 appellant, through his attorney, filed a timely appeal from a
February 26, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP),
affirming an August 29, 2012 termination of appellant’s compensation benefits. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this claim.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s wage-loss and
medical compensation benefits effective August 29, 2012 on the grounds that residuals of an
accepted left knee injury lumbarhad ceased without residuals; and (2) whether appellant
established that he remained disabled for work on and after August 29, 2012 due to the accepted
left knee injury.

1

5 U.S.C. § 8101 et seq.

On appeal, counsel asserts a conflict of medical opinion between appellant’s attending
physician and Dr. Peter J. Millheiser, a second opinion physician Board-certified in orthopedic
surgery. He also asserts that Dr. Millheiser cannot serve as the second opinion physician as he
had “already seen [appellant] on a different case.”
FACTUAL HISTORY
OWCP accepted that on July 6, 2011 appellant, then a 46-year-old letter carrier, sustained
a left medial meniscus tear and sprain of the left medial collateral ligament when his left foot
became entangled in a lawn sprinkler.
An August 8, 2011 magnetic resonance imaging(MRI) scan of appellant’s left knee
showed mucoid degeneration of the meniscus cartilages without a frank tear, mild
chondromalacia of the patella, bone edema in the medial femoral condyle consistent with a blunt
trauma injury and mild arthritic changes.
On October 4, 2011 Dr. Michael Feanny, an attending Board-certified orthopedic
surgeon, performed a left knee arthroscopy with a lateral retinacular release and chondroplasty of
the patella, approved by OWCP. He noted postoperative diagnoses of chondromalacia and lateral
subluxation of the patella, without meniscal tears. Appellant received wage-loss compensation
for total disability from October 31, 2011 to February 1, 2012.
Dr. Feanny released appellant to sedentary duty as of November 3, 2011. Appellant
returned to limited-duty work on February 1, 2012. On February 8, 2012he filed a recurrence of
disability claim (Form CA-2a) claiming that while delivering mail on February 4, 2012, he
experienced increased left knee pain and stopped work. Appellant sought treatment in a hospital
emergency room. Dr. Rakesh Khanna, a physician specializing in emergency medicine,
diagnosed left knee pain. Appellant consulted Dr. Feanny on February 6, 2012, who opined that
he could work six hours a day light duty.
Beginning on February 7, 2012, appellant was followed by Dr. Carols Roig, an attending
orthopedic surgeon. In reports through March 27, 2012, Dr. Roig noted left knee pain and
swelling. He diagnosed left knee derangement, mild chondromalacia and mild degeneration of
the meniscal cartilage without frank tears.2
Dr. Sammy F. Bishai, an attending orthopedic surgeon, treated appellant beginning on
March 14, 2012. He reviewed appellant’s history of injury and treatment. On examination,
Dr. Bishai found tenderness to palpation throughout the left knee, with slight swelling. He
diagnosed internal derangement of the left knee, chondromalacia of the patella and rule out torn
medial meniscus. Dr. Bishai held appellant off work. He obtained a March 14, 2012 left knee
MRI scan showing a horizontal tear of the posterior horn of the medial meniscus, prepatellar
bursitisand a bone contusion of the tibial plateau and generalized effusion. On March 27, 2012
Dr. Bishai opined that appellant was disabled for work due to the left knee posterior horn
meniscal tear and internal derangement.He found that both of these conditions were directly
2

A February 23, 2012 computerized tomography (CT) scan of appellant’s left knee showed patellofemoral fluid
collection suggesting a hemorrhage or debris.

2

related to the accepted left knee injuries.Dr. Bishai continued to hold appellant off work in
reports through July 3, 2012.
On May 21, 2012 OWCP obtained a second opinion from Dr. Millheiser, a Boardcertified orthopedic surgeon, who provided a history of injury and treatment and reviewed a
statement of accepted facts. On examination, he noted vague tenderness to palpation throughout
the left knee and suprapetellar swelling. Dr. Millheiser opined that appellant never had a
meniscal tear as Dr. Freanny did not find one during the October 4, 2011 procedure. Also,
Dr. Freanny trimmed frayed areas of the medial meniscus but did not perform a partial
meniscectomy. Dr. Millheiser released appellant to full-time unrestricted duty. In a June 27,
2012 addendum,he stated that the accepted left knee sprain had resolved completely, that there
was no meniscal tear and that appellant had attained maximum medical improvement.
Dr. Millheiser reiterated that appellant could return to his date-of-injury position as a letter
carrier with no restrictions.
By notice dated July 17, 2012, OWCP advised appellant of its preliminary determination
to terminate his wage-loss and medical benefits as the accepted left knee injuries had ceased
without residuals, based on Dr. Millhesier’s reports as the weight of the medical evidence.
In response, appellant submitted an August 1, 2012 report from Dr. Bishai expressing
strong disagreement with Dr. Millheiser’s opinion. Dr. Bishai opined that appellant’s objective
findings on examination were “quite impressive” and had not resolved.3
By decision dated August 29, 2012, OWCP terminated appellant’s wage-loss and medical
compensation benefits effective that day on the grounds that the accepted left knee injuries had
ceased without residuals, based on Dr. Millheiser’s opinion as the weight of the medical
evidence. It noted thatunlike Dr. Millheiser, Dr. Bishai was not a Board-certified orthopedic
surgeon.
In a September 5, 2012 letter, appellant requested a telephonic hearing, held
August 13, 2012. At the hearing, counsel asserted that there was a conflict of medical opinion
between Dr. Bishai, for appellant, and Dr. Millheiser, for the Government.
Following the hearing, appellant submitted new medical reports from Dr. Bishai dated
August 30, 2012 to January 15, 2013, asserting that Dr. Millheiser erred by failing to diagnosed
the left medial meniscus tear and questioned his medical skill. Dr. Bishai opined that appellant
would remain totally disabled for work unless he underwent a second left knee arthroscopy to
repair the meniscal tear and address chronic instability.Appellant also provided reports from

3

Appellant also provided a July 18, 2012 report from Dr. Ramon A. Berenguer, an attending family practitioner,
diagnosing internal derangement of the left knee and chondromalacia of the patella.

3

Dr. Berenguerdated from August 29, 2012 to January 9, 2013, diagnosing internal derangement
of the left knee and chondromalacia of the patella.4
By decision dated and finalized February 26, 2013, OWCP’s hearing representative
affirmed OWCP’s August 29, 2012 decision terminating appellant’s wage-loss and medical
benefits. He found that Dr. Millheiser’s opinion continued to carry the weight of the medical
evidence, as he presented detailed medical rationale explaining that the left medial meniscus tear
accepted by OWCP was not in fact present at the time of the October 4, 2011 operation. In
contrast, Dr. Bishai, who was not a Board-certified orthopedic surgeon, opined that imaging
studies performed after the October 4, 2011 surgery were sufficient to establish the presence of a
presurgical meniscal tear. The hearing representative found that the medical evidence did not
support “any ongoing condition causally related to the accepted employment trauma or injury
sustained as a result thereof.”
LEGAL PRECEDENT -- ISSUE 1
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.5 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.6
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.7 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.8
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a sprain of the left medial collateral ligament
and a left medial meniscus tear, necessitating arthroscopic left retinacular release and patellar
chondroplasty. Dr. Feanny, an attending Board-certified orthopedic surgeon, noted in his
October 4, 2011 surgical report that there was no meniscal tear present. Appellant received
wage-loss compensation from October 31 to February 1, 2012, when he returned to full duty. He
experienced increased left knee pain on February 4, 2012 and again stopped work.
4

The employing establishment submitted a February 8, 2013 investigative report, surveillance photographs and
video footage obtained from April 20 to October 25, 2012, showing appellant lifting and carrying various objects,
loading and unloading his car, cleaning his vehicle and pulling garbage bins. It undertook this investigation
pursuant to his claim for a February 13, 2012 lumbar sprain. The back injury claim is not before the Board on the
present appeal.
5

Bernadine P. Taylor, 54 ECAB 342 (2003).

6

Id.

7

Roger G. Payne, 55 ECAB 535 (2004).

8

Pamela K. Guesford, 53 ECAB 726 (2002).

4

Dr. Roig, an attending orthopedic surgeon, submitted reports from February 7 to
March 27, 2012 diagnosing internal derangement of the left knee without a meniscal tear.
Dr. Bishai, an attending orthopedic surgeon, opined in reports from March 14 to July 3, 2012 that
appellant was totally disabled for work due to a tear of the posterior horn of the left medial
meniscus, causally related to the accepted left knee injuries.
OWCP obtained a second opinion from Dr. Millheiser, a Board-certified orthopedic
surgeon, who found that based on Dr. Feanney’s opinion, a review of the complete medical
record and statement of accepted facts, in addition to minimal clinical signs, appellant did not
have a left medial meniscus tear. Dr. Millheiser found appellant able to return to full duty
without restrictions. Based onhis opinion, OWCP issued a preliminary notice of termination on
July 17, 2012. Appellant then submitted Dr. Bishai’s August 1, 2012 report, opining that
Dr. Millheiser was not qualified to diagnose a meniscal tear and that appellant remained totally
disabled. OWCP terminated his wage-loss and medical benefits effective August 29, 2012.
The Board finds that Dr. Millheiser’s opinion was sufficient to establish that the accepted
left knee injuries had ceased without residuals as of August 29, 2012. Dr. Millheiser’s reports
were based on the complete medical record and a statement of accepted facts. He also performed
a thorough clinical examination. Dr. Millheiser then presented detailed rationale explaining how
and why the medical evidence and clinical findings negated an ongoing meniscal tear related to
the accepted left knee injuries.
The Board notes that Dr. Millheiser is a Board-certified orthopedic surgeon, whereas
Dr. Bishai is not Board-certified. Also, Dr. Bishai failed to explain how the accepted July 6,
2011 left knee injuries would continue to disable appellant for work as late as July 3, 2012, in
light of Dr. Feanney’s operative report stating that there was no meniscal tear present. The
Board finds that Dr. Millheiser’s report is sufficiently rationalized to represent the weight of the
medical evidence in this case.9
On appeal, counsel asserts a conflict of medical opinion between Dr. Bishai and
Dr. Millheiser. As stated above, Dr. Millheiser is a Board-certified orthopedic surgeon whose
well-rationalized report was based on the complete record and statement of accepted facts. His
opinion outweighs that of Dr. Bishai, who is not Board-certified and did not provide adequate
medical rationale. Counsel also asserts that Dr. Millheiser cannot serve as the second opinion
physician as he had “already seen [appellant] on a different case.” The Board notes that he did
not submit proof of this contention. Additionally, although impartial medical examiners may not
have a previous association with a claimant’s case, this restriction does not apply to second
opinion examiners.10

9

Deborah L. Beatty, 54 ECAB 340 (2003).

10

The Board has held that OWCP must assure that the person designated as the referee medical examiner has no
prior association or affiliation with any other physician who has examined the claimant or provided an opinion on
the claim. To hold otherwise would undermine the impartiality sought under 5 U.S.C. § 8123(a). Susan
Fleming,Docket No. 02-1887 (issued February 3, 2003); Daniel A. Davis, 39 ECAB 151 (1987).

5

LEGAL PRECEDENT -- ISSUE 2
After termination or modification of benefits, clearly warranted on the basis of the
evidence, the burden for reinstating compensation benefits shifts to the claimant. In order to
prevail, the claimant must establish by the weight of reliable, probative and substantial evidence
that he or she had an employment-related disability that continued after termination of
compensation benefits.11 For conditions not accepted by OWCP as being employment related, it
is the employee’s burden to provide rationalized medical evidence sufficient to establish causal
relation.12 The fact that a condition’s etiology is unknown or obscures neither relieves appellant
of the burden of establishing a causal relationship by the weight of the medical evidence, nor
shifts the burden of proof of OWCP to disprove an employment relationship.13
ANALYSIS -- ISSUE 2
Following the August 29, 2012 decision terminating appellant’s wage-loss and medical
compensation benefits, he submitted medical reports from Dr. Bishai dated from August 30,
2012 to January 15, 2013. Dr. Bishai contended that Dr. Millheiser wrongly failed to diagnose a
left medial meniscus tear. He opined that appellant needed repeat arthroscopy to address the tear
and chronic instability. Dr. Berenguer, an attending family practitioner, diagnosed internal
derangement of the left knee and chondromalacia of the patella in reports from August 29, 2012
to January 9, 2013. However, neither physician provided medical rationale explaining how the
accepted July 6, 2011 left knee injuries would continue to disable appellant on and after
August 29, 2012. In the absence of such rationale, the opinions of Dr. Bishai and Dr. Berenguer
are insufficient to meet appellant’s burden of proof.14 Also, Dr. Bishai attributed appellant’s
disability, in part, to chondromalacia of the patella and chronic instability, while Dr. Berenguer
diagnosed internal derangement of the left knee. OWCP did not accept these conditions as work
related.15
The Board finds that OWCP properly found that appellant did not establish a continuing
disability for work on and after August 29, 2012, based on Dr. Millheiser’s opinion as impartial
medical examiner. Dr. Millheiser provided a detailed report, based on a complete and factual
medical history, explaining that there were no objective signs of the accepted injuries. Although
Dr. Bishai supported continuing disability for work, he did not explain how and why the
accepted left knee injuries would disable appellant on and after August 29, 2012. Therefore,
OWCP correctly accorded Dr. Millheiser’s opinion the weight of the medical evidence.16
11
12
13
14

See Virginia Davis-Banks, 44 ECAB 389 (1993); see also Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992).
Alice J. Tysinger, 51 ECAB 638 (2000).
Judith J. Montage, 48 ECAB 292, 294-95 (1997).
Supra note 12.

15

Id.

16

Anna M. Delaney, 53 ECAB 384 (2002).

6

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss and medical
compensation benefits effective August 29, 2012 on the grounds that accepted left knee injuries
had ceased without residuals. The Board further finds that appellant has not established that he
remained disabled on and after August 29, 2012 due to sequelae of the accepted left knee
injuries.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 26, 2013 is affirmed.
Issued: November 1, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

